Citation Nr: 1232667	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-24 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Iowa City, Iowa



THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred as a result of emergency room treatment at McDonough District Hospital on January 7, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination dated in April 2006 by the Department of Veterans Affairs Medical Center (VAMC) in Iowa City, Iowa, which denied the claim for reimbursement or payment for expenses incurred at McDonough District Hospital on January 7, 2006.  

The Board also notes that, in a determination dated in June 2006, the VAMC denied a claim for reimbursement or payment for expenses incurred at McDonough District Hospital on January 8, 2006 and January 9, 2006.  A notice of disagreement (NOD) with that determination was received in August 2006.  A statement of the case (SOC) was issued in September 2010.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, that issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2011).  

The Veteran's claim was previously before the Board in July 2010 and remanded at that time for additional evidentiary development, to include obtaining an opinion concerning the emergent nature of the Veteran's condition at the time services were rendered.  For reasons discussed in greater detail below, the Board finds substantial compliance with the July 2010 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran incurred medical expenses on January 7, 2006 as a result of treatment received in the emergency room of McDonough District Hospital.  

2.  The Veteran has not established service connection for any disability and he was not enrolled in a VA rehabilitation program.  

3.  The medical services he received on January 7, 2006 were not authorized by VA.  

4.  Unauthorized medical expenses incurred at a non-VA medical facility on January 7, 2006 were not rendered in a medical emergency of such nature that a reasonable layperson would have thought that delay was hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at McDonough District Hospital on January 7, 2006 have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The Veteran was provided with the notice required by the VCAA in letters dated in May 2006 and June 2006.  An additional letter was issued to the Veteran in September 2010.  The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, including obtaining a medical opinion.  Consequently, the duties to notify and assist have been met.  


II.  Background

The Veteran is seeking payment or reimbursement for medical expenses incurred at McDonough District Hospital on January 7, 2006.  

Submitted in support of the Veteran's claim was an emergency room report, dated January 7, 2006, indicating that he was seen at McDonough District Hospital with complaints of back pain; he reported a history of chronic back pain for the past week.  On examination, it was noted that the Veteran was in moderate distress secondary to pain.  The back had full range of motion.  He had old healed surgical scarring.  The examiner noted vague lumbar tenderness.  Straight leg raising was negative.  Deep tendon reflexes were 2+ and symmetrical, bilateral.  The pertinent diagnosis was chronic back pain.  The Veteran was discharged home the same day on medication.  

Received in September 2006 were VA progress notes dated in January 2006, which show that the Veteran received ongoing treatment for chronic low back pain.  The records indicate that, on January 7, 2006, the Veteran called the triage clinic and complained of severe lower back pain radiating down the left leg; he stated that he was out of his Methadone.  He stated that he went to a local emergency room yesterday for treatment and they offered him a pain shot which he refused; he was given a prescription for Percodan.  They did not have Methadone.  The Veteran indicated that he was unable to come in due to lack of a ride so he will go to a local hospital.  

Received in September 2010 were additional medical records from McDonough District Hospital, which show that the Veteran arrived at the hospital on January 7, 2006 ambulatory; it was noted that he returned to the hospital for severe back pain unrelieved with medication for earlier visits.  The hospital report reflects a triage classification of the Veteran's visit as non-urgent.  

Of record is an accounts receivable status, dated September 8, 2010, showing that Medicaid payment was received for the charges incurred on January 7, 2006.  


III.  Analysis

It is neither alleged, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care he was provided on December January 7, 2006.  

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute applies to Veterans either service connected for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  The Veteran does not contend, and it is not shown, that he is service connected for any disability or is a participant in a vocational rehabilitation program.  As such, payment or reimbursement under 38 U.S.C.A. § 1728 is not warranted.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177. The provisions of the Act became effective as of May 29, 2000. To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (2011).  

Having reviewed the complete record, the Board finds that the care rendered to the Veteran on January 7, 2006 was not rendered for "emergency treatment" as defined by applicable law.  When seen at the emergency room at McDonough District Hospital on January 7, 2006, the Veteran complained of chronic back pain that he had had for a week.  It was noted that the Veteran was in moderate distress secondary to pain.  He had a full range of motion in the back.  The Veteran was treated with pain medication and discharged the same day.  It is also noteworthy that the triage classification of the Veteran's admission was "non-urgent."  In summary, while the pain was clearly discomforting, it did not present such a hazard to life as to require immediate medical attention on January 7, 2006.  The evidence establishes that there was not an immediate need for medical attention because of the expected results of a delay to the Veteran's life or health.  The condition that emergency services must be rendered in a medical emergency of such a nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health has not been met; therefore, the criteria for payment or reimbursement by VA for unauthorized emergency services have not been met, and the claim must be denied.  See 38 U.S.C.A. §§ 1725(f) (1) and 1728(b); 38 C.F.R. § 17.1002.  Under the circumstances of this case, a reasonably prudent person would not have considered the long-term, on-going problem with back pain to be a medical emergency of such a nature that delay in seeking immediate medical attention would have been hazardous to life or health, especially given that the Veteran was not having so severe a problem that he had severely limited motion or other symptoms indicative of problems greater than chronic pain that he had dealt with for some time.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and payment or reimbursement by VA for medical services incurred at McDonough District Hospital on January 7, 2006 is not warranted.  38 U.S.C.A. §§ 1725, 1728, 5107(b); 38 C.F.R. §§ 17.120, 17.1002.  


ORDER

Reimbursement or payment of the cost of medical treatment provided at McDonough District Hospital on January 7, 2006 is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


